t c memo united_states tax_court bkugene p kremer petitioner v commissioner of internal revenue respondent docket no filed date benjamin c sanchez and rebecca a walden for petitioner wendy abkin for respondent memorandum opinion gerber judge petitioner moved for an award of fees and costs under sec_7430 petitioner alleges that he is the prevailing_party has exhausted administrative remedies did not unreasonably protract the administrative or court_proceeding and section references are to the internal_revenue_code as amended and in effect for the period under consideration - - meets the net_worth test respondent does not dispute petitioner’s allegations and agrees that petitioner is entitled to costs and fees the dispute between the parties concerns the reasonableness of petitioner’s claim for costs and fees background during respondent examined the federal tax returns of disability retirees including petitioner of the city of oakland california and as of petitioner’s counsel represented more than similarly situated taxpayers during a test or lead case approach was agreed to and a group of taxpayers agreed with respondent to be bound by the outcome of that case the policy was not uniform however and petitioner and other taxpayers were not afforded agreements to be bound to a test case during date a case with the same issue picard v commissioner tcmemo_1997_320 was submitted to the court resulting in a decision adverse to the taxpayer on date respondent determined a deficiency for petitioner’s tax_year attributable to the disability_income on date the court_of_appeals for the ninth circuit reversed this court’s holding in 165_f3d_744 9th cir revg tcmemo_1997_320 on date before incurring the expense of filing a petition in response to the date deficiency_notice petitioner advised that he would agree to an extension of the period of assessment and requested respondent to rescind the deficiency_notice respondent’s agent agreed that it would be mutually beneficial to rescind but the agent could not secure petitioner’s internal file and accordingly petitioner requested respondent’s appeals_office to rescind in early date respondent refused to rescind the date deficiency_notice and so petitioner through his counsel filed the petition to commence this proceeding at about this time it was evident that the government would not seek a writ of certiorari with respect to the picard case a fact admitted by respondent in his date answer this case was set for trial by this court’s date trial notice by letter dated date respondent notified petitioner’s counsel that respondent would concede the picard issue but would not agree to any costs or fees thereafter petitioner and respondent negotiated concerning the case and as of date the parties reached an impasse on date respondent’s counsel wrote a letter to petitioner agreeing to pay the fees up to that point at an hourly rate of dollar_figure petitioner however rejected the offer respondent did not concede the substantive or underlying disability_income issue until date days before the scheduled trial session it appears that respondent withheld the concession until petitioner’s counsel had to prepare the case for - presentation ie stipulation of facts etc petitioner seeks dollar_figure in administrative costs from the date request to respondent’s appeals_office to rescind the deficiency_notice until the date mailing of his petition petitioner also seeks dollar_figure in litigation costs from the time of the petition to the filing of his motion seeking fees petitioner’s counsel is a specialized tax lawyer and is seeking dollar_figure per hour while respondent contends that to the extent any such fees are recoverable they should be paid at the modified statutory rate of dollar_figure per hour in the alternative if the court is not disposed to grant more than the statutory fee petitioner seeks reduced fees at the statutory rate a summary of petitioner’s fee claims and the amounts to which respondent agrees is as follows claim for administrative fees and costs attorney’s fees through dollar_figure hours at dollar_figure per hour dollar_figure filing fee and clerical costs dollar_figure total administrative fees and costs claimed dollar_figure amount agreed to by respondent --dollar_figure difference between the parties dollar_figure claim for litigation fees and costs attorney’s fees to dollar_figure hours at dollar_figure per hour dollar_figure clerical and office costs dollar_figure total litigation fees and costs claimed dollar_figure amount agreed to by respondent -dollar_figure difference between the parties dollar_figure - - discussion the discrepancy between the parties is attributable to two aspects whether petitioner is entitled to attorney’s fees at dollar_figure per hour or whether he is limited to the statutory rate and whether petitioner is entitled to fees and costs after respondent’s date offer to settle petitioner’s fee and cost claims petitioner argues that he is entitled to attorney’s fees greater than the statutory limit because his attorney is uniquely qualified to practice tax law and that such specialized knowledge was needed to aid him through his procedural dilemma neither respondent nor this court questions the qualification of petitioner’s counsel the focus here is on the need if any for specialized expertise that would justify payment above the statutory limit the circumstances here were cut and dried and petitioner had favorable appellate court precedent the legal quest was to cause respondent to acknowledge that petitioner was entitled to a no-deficiency resolution of his case and to compensate petitioner for his costs incurred in pursuing that result we cannot agree that such lawyering would warrant a variation from the statutory limit see eg huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 see also 200_f3d_351 5th cir -- - affg tcmemo_1998_176 accordingly to the extent that petitioner is entitled to administrative or litigation fees they shall be at the rate respondent determined under sec_7430 b i411 to be dollar_figure per hour ’ the other disagreement between the parties concerns the reasonableness of fees vis-a-vis the period for which fees should be awarded petitioner contends that he is entitled to claim fees from the time respondent refused to rescind the notice until the matter of his deficiency and claim for fees and costs was resolved respondent however contends that petitioner is entitled to claim fees only until date most of the fees were incurred after the parties reached an impasse and while petitioner’s counsel prepared for trial respondent focuses on the january cutoff because of a date letter written by respondent’s counsel agreeing to pay the fees up to that point but at a dollar_figure hourly rate instead of the dollar_figure rate sought by petitioner petitioner rejected that offer and his attorney continued trial preparation preparation of stipulations of fact etc it was not until date that respondent’s counsel conceded the substantive issue leaving the the parties do not contend that the amendments to sec_7430 b warrant a different result see sec_3101 and b internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_727 - parties’ disagreement about the fees and costs for presentation to the court respondent contends that the facts we consider here are similar to those in 90_tc_1256 in that case the taxpayers refused to accept the commissioner’s full concession for months before trial and we held that the taxpayers had protracted the litigation and were not entitled to fees for the protracted 4-month period here however respondent did not concede the substantive issue until date whereas he argues that petitioner should not be allowed to recover fees for work performed preparing the case for trial between january and the concession date we cannot agree with respondent’s cutoff date because respondent made an offer to resolve the fee issue but had not conceded the underlying issue for trial accordingly respondent’s analogy to mearkle v commissioner supra is inapposite in view of the foregoing petitioner is entitled to fees for dollar_figure hours plus dollar_figure hours or dollar_figure hours at dollar_figure per hour or dollar_figure and costs of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
